Citation Nr: 1619971	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-10 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left foot disability, manifested by left foot/heel pain and difficulty bending the foot.  


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to January 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In a July 2014 statement, the Veteran requested a hearing before the Board.  In statements received in March 2016, he withdrew such request and also revoked the Virginia Department of Veterans Services as his representative.   

The issue of service connection for obstructive sleep apnea has been raised by the record in a December 2015 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  


FINDING OF FACT

It is reasonably shown that the Veteran has current residuals, left foot/heel pain and difficulty bending the foot, of a left ankle injury in service.  


CONCLUSION OF LAW

Service connection for residuals of a left ankle injury, manifested by left foot/heel pain and difficulty bending the foot, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established by affirmatively showing inception in service.  38 C.F.R. § 3.303(a).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

It is clear from the record that the Veteran has had persistent left foot pain and difficulty bending the foot, exacerbated by physical activity, since his left foot/ankle injury in service.  The Veteran's service treatment records (STRs) show that in March 2000 he sustained a left foot/ankle injury when he hit a cliff at high speed while parachuting during jump school.  An April 2000 STR notes that there was severe swelling and burning, and that he had continued to participate in parachute jumps (16 jumps) since the injury.  X-rays at the time of the injury revealed significant soft tissue injury, but no fracture.  The assessment was 3rd degree sprain - resolving.  A May 2000 STR notes that there was no improvement since the previous visit; the left foot "won't bend" and the Veteran still "can't really walk [and] run on it."  The assessment was ankle sprain - not resolving, possible ligamentous tears.  June 2000 STRs note reports of left foot and arch pain.  Left ankle MRI revealed partial tear of the left anterior talofibular ligament and left posterior tibial tendon tenosynovitis.  It was noted that the Veteran continued to have edema, weakness, and loss of range of motion.  A July 2000 STR notes continued reports of pain in the left arch and heel.  July 2004 STRs note a 3 year history of not being able to bend his left foot.  On clinical examination, there was apical heel tenderness and antalgic gait with avoidance of toe off.  January 2005 reports of medical examination and history note that the Veteran continued to have left foot/heel pain and was participating in ongoing physical therapy for his left foot/ankle injury.  In a March 2005 report of medical assessment, the Veteran reported worsening left heel numbness that hurt when stretched.  In a November 2005 report of medical history, the Veteran reported that he could not bend his left foot.  

On March 2011 examination (on behalf of VA), the examiner indicated that the Veteran's records were not available for review.  The Veteran reported left foot pain exacerbated by physical activity, walking, and standing; left foot X-rays were normal.  The examiner opined that there was no left foot pathology to render a diagnosis, and indicated that it "is at least as likely as not (50/50 probability)" that the Veteran's left foot condition was caused by or a result of a parachuting accident in service.  A June 2012 addendum opinion by the October 2011 examiner indicates that there is "[n]o relationship to accident in service for any left foot condition as there is no current diagnosis for left foot condition."  

The Board finds that the evidence reasonably shows that the Veteran sustained a left foot/ankle injury in service and has had persistent left foot (arch and heel) pain and difficulty bending the left foot ever since.  The Veteran's STRs are replete with reports and treatment for persistent left foot/heel pain and difficulty bending the foot following a March 2000 parachuting injury.  Although the March 2011 examiner ultimately opined that there is no current left foot pathology to render a diagnosis, the Board notes that the March 2011 examiner did not review the Veteran's entire record.  Therefore, the chronic residuals of the left foot/ankle injury in service shown by the STRs were not considered in the examiner's opinion.  Additionally, the Board finds the Veteran competent and credible as to his reports of persistent left foot/heel pain since the injury in service.  The Veteran's reports of persistent left foot/heel pain and inability to bend his left foot are corroborated by objective medical evidence in his STRs.  Resolving reasonable doubt in the Veteran's favor (as mandated by law), the Board concludes that competent medical evidence supports a finding that the Veteran has chronic residuals of a left foot injury in service, manifested by pain and difficulty bending the foot, and that service connection for such disability is warranted.  


ORDER

Service connection for residuals of a left ankle injury, manifested by left foot/heel pain and difficulty bending the foot, is granted. 



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


